Citation Nr: 0627105	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a rib disability.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for left ear hearing 
loss disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to June 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating action in which the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in pertinent part denied the claims 
listed above (with claims for service connection for shoulder 
and hearing loss disabilities characterized at that time as 
bilateral in nature).  

During the course of this appeal, the veteran also raised 
claims for service connection for a snoring disorder and 
sleep apnea.  These issues have not been developed for 
appellate review, and are referred to the RO for action as 
appropriate.  In addition, the veteran, in the substantive 
appeal submitted by him in May 2002, referenced the RO's June 
2000 denial of his claim for skin cancer; it is unclear 
whether he is indicating disagreement with that 
determination, or is seeking to reopen this claim.  This 
matter has also not been developed for appellate 
consideration, and is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a right 
wrist disability, a left shoulder disability, a left knee 
disability, and left ear hearing loss disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A right shoulder disability is not shown by current 
competent clinical evidence.

2.  A rib disability is not shown by current competent 
clinical evidence.

3.  Right ear hearing loss disability is not shown by current 
competent clinical evidence.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A rib disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in March 2004.  This letter informed the veteran of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  While this letter was issued 
subsequent to the initial adjudication of his case in June 
2000, the claim was readjudicated in February 2006, as 
reflected by the supplemental statement of the case issued in 
that month, and there is therefore no prejudicial timing 
defect under Pelegrini.  There is no indication that the 
veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in the VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

The veteran's service medical records, along with post-
service VA treatment records and the reports of VA 
examinations, have been associated with his claims folder.  
He was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained, or that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  There is no indication in the file 
that there are additional available and relevant records that 
have not yet been secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence of record.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, in support of each claim.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, the current competent medical evidence 
does not demonstrate that a right shoulder disability or a 
rib disability is currently manifested.  The report of a 
November 1999 VA examination shows that, while the veteran 
cited bilateral shoulder stiffness and pain, there was full 
range of right shoulder motion, with no evidence of pain, 
incoordination, fatigability, or further loss of motion with 
exercise.  An x-ray of the right shoulder taken pursuant to 
that examination shows that there were no bony or soft tissue 
abnormalities.  The report indicates diagnoses to include 
negative right shoulder.  In addition, VA medical records 
dated in May 2002 and July 2002 are negative for complaints 
or findings of right shoulder disability.

A similar analysis is dictated by the evidence with regard to 
the veteran's claim for service connection for a rib 
disability.  The report of the November 1999 VA examination, 
although noting a history of a rib fracture on the right, 
with current complaints of sharp pain on deep breathing, 
indicates a finding of "no rib condition found."  VA 
medical records dated in May 2002 and July 2002 again note a 
history of rib fracture, without indicating the presence of 
current disability.

With regard to right ear hearing loss disability, it is noted 
that, when considering whether a current hearing loss 
disability exists, the provisions of 38 C.F.R. § 3.385 define 
hearing loss "disability" for the purposes of applying the 
laws administered by VA.  That code section states that 
hearing loss will be considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

The report of a VA audiological examination, conducted in 
November 1999, shows that right ear hearing thresholds were 
20 decibels or less at all pertinent frequencies, with speech 
recognition of 100 percent.  This level of right ear hearing 
impairment does not constitute a disability for VA purposes 
in accordance with 38 C.F.R. § 3.385.  Likewise, the report 
of a February 2001 private audiological examination does not 
indicate that right ear thresholds at that time were of 
sufficient severity as to be deemed a disability.  While this 
examination is not interpreted with specificity (the 
audiologist merely noting that the veteran had normal hearing 
to 4000 Hz in the right ear), and while the Board may not 
consider an uninterpreted audiogram as evidence (see Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995)), it is apparent that the 
criteria for VA hearing loss disability with regard to the 
right ear were not satisfied.  It is also noted that this 
report indicates that right ear speech discrimination was 
again 100 percent. 

In brief, there is no current evidence that demonstrates that 
a right shoulder disability, a rib disability, or right ear 
hearing loss disability is manifested at this time.  In the 
absence of the claimed disability, service connection may not 
be granted.  See Brammer, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); and Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection cannot be granted 
if the claimed disability does not exist).  The veteran's 
claims, accordingly, fail.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a rib disability is denied.

Service connection for right ear hearing loss disability is 
denied.


REMAND

With regard to the other disabilities that are the subject of 
this appeal, the Board finds, after consideration of the 
record, that additional development of the evidence is 
necessary.  

As for the veteran's claims for service connection for right 
wrist, left shoulder, and left knee disabilities, review of 
his service medical records shows complaints in June 1998 of 
bilateral wrist pain, while a report of medical assessment 
dated in February 1999 notes complaints to include problems 
with "knees"; this report indicates "health care provider 
comments" to the effect that the veteran had "multiple 
significant orthopedics issues related to service as diver 
and paratrooper."  The report of the November 1999 VA 
examination indicates that the veteran achieved less than 
full left shoulder and left knee range of motion, while a May 
2002 VA medical record shows complaints of pain and swelling 
in the "wrists."  The Board is of the opinion that 
additional development of the evidence, in the form of a VA 
examination directed to determining whether any current right 
wrist, left shoulder, and/or left knee disability is related 
to an inservice injury or disability, would be helpful.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  With 
particular regard to the left knee, the Board notes that the 
veteran's service medical records indicate that he had 
incurred a left knee injury prior to his entrance into 
service, raising the question of inservice aggravation of a 
preexisting disability.

With regard to the veteran's claim for service connection for 
left ear hearing loss, the Board notes that the uninterpreted 
audiogram submitted in February 2001 appears to indicate a 
threshold of 40 decibels at 4000 Hz; the audiologist 
indicated in the accompanying report that the audiological 
evaluation showed that the veteran had normal thresholds to 
3000 Hz, with a "slight dip" beginning at 4000 Hz.  In view 
of the fact that VA has already found that the veteran had 
been exposed to acoustic trauma while in service (as 
reflected by the RO's grant of service connection for 
tinnitus), the Board is of the opinion that additional 
development of the record, in the form of another VA 
audiological examination and opinion, would be of significant 
probative value.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an 
examination by the appropriate specialist 
in order to determine whether right wrist, 
left shoulder, and left knee disabilities 
are currently manifested and, if so, 
whether any or all of these disabilities 
are in some manner related to the 
orthopedic complaints noted during service 
or are otherwise related to his service.  
All tests indicated are to be accomplished 
at this time, and all findings, and the 
reasons therefor, are to be set forth on 
the examination report.  With regard to 
the question of inservice manifestation of 
a left knee disorder, the examiner should 
also be requested to indicate whether a 
left knee disability that had preexisted 
service increased in severity therein, to 
include whether any current level of left 
knee disability reflects an inservice 
increase in severity.  

With regard to the veteran's claim for 
service connection for left ear hearing 
loss disability, he should be accorded a 
VA audiologic examination, in order to 
ascertain whether left ear hearing loss 
disability (as such is defined under 
38 C.F.R. § 3.385) is currently manifested 
and, if so, whether it is due to inservice 
acoustic trauma or is otherwise related to 
his service.  

Prior to these examinations, the examiners 
should be furnished with the veteran's 
claims file, for their review and 
referral.  The examiners are to indicate 
on their examination report whether or not 
the veteran's claims file had been 
reviewed prior to their examination.

2.  Following completion of the above, the 
RO should review the veteran's claims, and 
determine whether service connection for 
right wrist, left shoulder, left knee, and 
left ear hearing loss disabilities can now 
be granted.  If the decision remains in 
any part adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case, 
and with the appropriate period of time 
within which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 

						(CONTINUED ON NEXT PAGE)



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


